Exhibit AGREEMENT AND PLAN OF MERGER BY AND AMONG CAMERON INTERNATIONAL CORPORATION NATCO GROUP INC. AND OCTANE ACQUISITION SUB, INC. Dated as of June 1, 2009 TABLE OF CONTENTS Page Article 1 Definitions 1 Section 1.1 Defined Terms 1 Section 1.2 References, Construction and Titles. 13 Article 2 The Merger 14 Section 2.1 The Merger 14 Section 2.2 Effect of the Merger 14 Section 2.3 Governing Instruments, Directors and Officers of the Surviving Corporation 14 Section 2.4 Effect on Equity Securities 14 Section 2.5 Exchange of Certificates 17 Section 2.6 Closing 20 Section 2.7 Effective Time of the Merger 20 Section 2.8 Withholding 20 Section 2.9 Tax Consequences 20 Article 3 Representations and Warranties of the Company 20 Section 3.1 Corporate Existence; Good Standing; Corporate Authority 21 Section 3.2 Authorization, Validity and Effect of Agreements 21 Section 3.3 Capitalization 22 Section 3.4 Subsidiaries 22 Section 3.5 Compliance with Laws; Permits 23 Section 3.6 No Violations; Consents 24 Section 3.7 SEC Documents 25 Section 3.8 Litigation 26 Section 3.9 Absence of Company Material Adverse Effect and Certain Other Changes 26 Section 3.10 Taxes 27 Section 3.11 Employee Benefit Plans 28 Section 3.12 Labor Matters 31 Section 3.13 Environmental Matters 32 Section 3.14 Intellectual Property 33 Section 3.15 Insurance 33 Section 3.16 No Brokers 33 Section 3.17 Opinion of Financial Advisor 33 Section 3.18 Parent Share Ownership 33 Section 3.19 Vote Required; Board of Director Approval 33 Section 3.20 Undisclosed Liabilities 34 Section 3.21 Certain Contracts 34 Section 3.22 State Takeover Statutes 35 Section 3.23 Improper Payments 35 Section 3.24 Amendment to the Company Rights Agreement 35 Section 3.25 No Other Representations or Warranties 35 Article 4 Representations and Warranties of Parent and Merger Sub 36 Section 4.1 Corporate Existence; Good Standing; Corporate Authority 36 Section 4.2 Authorization, Validity and Effect of Agreements 37 Section 4.3 Capitalization. 37 Section 4.4 Merger Sub 38 Section 4.5 Compliance with Laws 38 Section 4.6 No Violations; Consents 38 Section 4.7 SEC Documents 38 Section 4.8 Litigation 40 Section 4.9 No Brokers 40 Section 4.10 Opinion of Financial Advisor 40 Section 4.11 No Parent Vote Required; Board of Director Approval 40 Section 4.12 Improper Payments 41 Section 4.13 No Other Representations or Warranties 41 Article 5 Covenants 41 Section 5.1 Business in Ordinary Course 41 Section 5.2 Conduct of Business Pending Closing 42 Section 5.3 Access to Assets, Personnel and Information 45 Section 5.4 No Solicitation. 47 Section 5.5 Company Stockholder Meeting 50 Section 5.6 Registration Statement and Proxy Statement/Prospectus 51 Section 5.7 NYSE Listing 53 Section 5.8 Reasonable Best Efforts; Consents and Governmental Approvals 53 Section 5.9 Section 16 55 Section 5.10 Public Announcements 55 Section 5.11 Notification of Certain Matters. 55 Section 5.12 Payment of Expenses 56 Section 5.13 Indemnification and Insurance 56 Section 5.14 Employee Matters 58 Section 5.15 Company Board and Executive Officers 59 Section 5.16 Tax Matters 59 Section 5.17 Continuing Obligation to Call, Hold and Convene Stockholders’ Meeting; No Other Vote 60 Section 5.18 Additional Instruments and Agreements 60 Section 5.19 Control of Other Party’s Business 60 Section 5.20 Agreements Regarding Change of Control 60 Section 5.21 Takeover Laws 61 Section 5.22 Subsequent Filings 61 Section 5.23 Stockholder Litigation 61 Section 5.24 Sanctioned Countries 61 Article 6 Conditions 61 Section 6.1 Conditions to Each Party’s Obligation to Effect the Merger 61 Section 6.2 Conditions to Obligations of Parent and Merger Sub 62 Section 6.3 Conditions to Obligation of the Company 63 Article 7 Termination 64 Section 7.1 Termination Rights 64 Section 7.2 Effect of Termination 66 Section 7.3 Fees and Expenses 66 Article 8 Miscellaneous 68 Section 8.1 Nonsurvival of Representations and Warranties 68 Section 8.2 Amendment 68 Section 8.3 Notices 68 Section 8.4 Counterparts 69 Section 8.5 Severability 69 Section 8.6 Entire Agreement; No Third Party Beneficiaries 69 Section 8.7 Applicable Law 70 Section 8.8 Assignment 70 Section 8.9 Waivers 70 Section 8.10 Confidentiality Agreement 70 Section 8.11 Incorporation 70 Section 8.12 Specific Performance; Remedies 70 Section 8.13 Waiver of Jury Trial 71 Section 8.14 Jurisdiction; Venue 71 AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (as amended, supplemented or modified from time to time, this “Agreement”), dated as of June 1, 2009, is by and among Cameron International Corporation, a Delaware corporation (“Parent”), Octane Acquisition Sub, Inc., a Delaware corporation and a direct, wholly owned subsidiary of Parent (“Merger Sub”), and NATCO Group Inc., a Delaware corporation (the “Company”). Recitals WHEREAS, the boards of directors of each of Parent, Merger Sub and the Company (each a “Party,” and collectively, the “Parties”) have approved this Agreement and the merger of Merger Sub with and into the Company, with the Company continuing as the surviving corporation, upon the terms and subject to the conditions of this Agreement and the Delaware General Corporation Law, as amended (the “DGCL”); WHEREAS, the boards of directors of each of Parent, Merger Sub and the Company have determined that the Merger (as defined below) and this Agreement and the transactions contemplated hereby are advisable and in the best interests of their respective companies and stockholders; WHEREAS, for United States federal income tax purposes, it is intended that the Merger shall qualify as a reorganization within the meaning of Section368(a) of the Internal Revenue Code (as defined below), and any comparable provision of state or local law and this Agreement is intended to be as is adopted as a “plan of reorganization” for purposes of Sections 354 and 361 of the Internal Revenue Code; and WHEREAS, the Parties desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to set forth various conditions to the consummation of the Merger; NOW, THEREFORE, for and in consideration of the recitals and the mutual covenants and agreements set forth in this Agreement, the Parties agree as follows: Article 1 Definitions Section Defined Terms. As used in this Agreement, capitalized terms shall have the meanings set forth below or shall have the meanings set forth for such terms in the sections of this
